          Case 3:17-cv-00508-LRA Document 74 Filed 07/08/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                JACKSON DIVISION

KEVIN LEIGH WILLIAMS                                                                 PLAINTIFF

VS.                                                     CIVIL ACTION NO.: 3:17CV508-LRA

DEPUTY SHERIFF TONY ALEXANDER,
DEPUTY SHERIFF BRANDON WILLIAMS,
and CORRECTIONS DEPUTY DERA MOLA                                                  DEFENDANTS

                                             ORDER

       This matter came before the Court on a sua sponte review of the docket in this matter,

which revealed that an earlier Order required a response from the Plaintiff by June 23, 2020.

The Plaintiff has not responded; however, a closer review suggests that the earlier Order was not

mailed to the Plaintiff. For these reasons, the Court will extend the deadlines originally ordered.

A copy of the original Order is attached.

       IT IS, THEREFORE, ORDERED, as follows:

       1. On or before July 31, 2020, Williams will file a supplement to his Motion Requesting

           Additional Discovery, specifying the shift on which the alleged incident occurred.

       2. Within 10 days of Williams’s supplementation, the Defendants will file and serve a

           supplement to their Response to Williams’s Motion, which shall include a signed

           statement from the person who provided the information on which the Defendants

           based that Response.

       3. After the receipt of both supplements, the Court will rule on the Motion Requesting

           Additional Discovery.

           IT IS SO ORDERED, this the 8th day of July, 2020.

                                              /s/ Linda R. Anderson
                                              UNITED STATES MAGISTRATE JUDGE
         Case 3:17-cv-00508-LRA Document 74 Filed 07/08/20 Page 2 of 3




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               JACKSON DIVISION

KEVIN LEIGH WILLIAMS                                                                PLAINTIFF

VS.                                                    CIVIL ACTION NO.: 3:17CV508-LRA

DEPUTY SHERIFF TONY ALEXANDER,
DEPUTY SHERIFF BRANDON WILLIAMS,
and CORRECTIONS DEPUTY DERA MOLA                                                  DEFENDANTS

                                            ORDER

       This matter came before the Court on the Plaintiff’s Motion Requesting Additional

Discovery [Doc. #71]. By this Motion, the Plaintiff, Kevin Williams, has requested evidence of

his claim of excessive force. In response, the Defendants maintain that they have already

produced much of what Williams requested, and much of what he has requested is not in their

custody or control. They also argue that they cannot respond to Williams’s request for a list of

officers who maintain detention logs and/or copies of logs because Williams has not identified

the shift during which the incident of excessive force occurred. The response is signed by

counsel for the Defendants.

       The Court construes Williams’s Motion to have the effect of a Motion to Compel

Interrogatory Responses from the Defendants. The Federal Rules of Civil Procedure apply to

cases brought by prisoners under 42 U.S.C. § 1983. Hardwick v. Ault, 517 F.2d 295, 298 (5th

Cir. 1975). FED. R. CIV. P. 33(b)(5) requires responses to interrogatories to be signed by counsel

and by “[t]he person who makes the answers.” The Defendants will be required, therefore, to re-

submit their responses to Williams’s requests in accordance with Rule 33(b)(5).

       The Defendants have stated that they cannot produce the list of officers requested by

Williams because Williams has not specifically identified the shift during which the excessive



                                                2
         Case 3:17-cv-00508-LRA Document 74 Filed 07/08/20 Page 3 of 3




force incident occurred. Williams will be required to supplement his Motion with that

information.

       IT IS, THEREFORE, ORDERED, as follows:

       1. On or before June 23, 2020, Williams will file a supplement to his Motion Requesting

           Additional Discovery, specifying the shift on which the alleged incident occurred.

       2. Within 10 days of Williams’s supplementation, the Defendants will file and serve a

           supplement to their Response to Williams’s Motion, which shall include a signed

           statement from the person who provided the information on which the Defendants

           based that Response.

       3. After the receipt of both supplements, the Court will rule on the Motion Requesting

           Additional Discovery.

           IT IS SO ORDERED, this the 8th day of June, 2020.



                                          /s/ Linda R. Anderson
                                     UNITED STATES MAGISTRATE JUDGE




                                               3
